Title: Enclosure C: Estimate of the Expenses of the War-Department for the Year 1793, 8 November 1792
From: Treasury Department,Nourse, Joseph
To: 



C.
Estimate of the Expenses of the War-department, for the Year 1793

The Legion of the United States.


General Staff.


1
Major General at
166.
dollars,
per month

1 992.  


4
Brigadier Generals
104.
“
“

4 992.  


1
Major Commandant of Artillery
55
“
“

660.  



1
Major of Dragoons
55
dollars,
per month

660.  


1
Quarter Master General
100.
“
“

1 200.  


1
Paymaster at Head Quarters
60.
“
“

720.  


1
Adjutant General to do the duty as Inspector,
75.
“
“

900.  


1
Chaplain
50.
“
“

600.  


1
Surgeon of the Staff
70.
“
“

840.  


1
Deputy Quarter Master
50.
“
“

600.  


2
Aids de Camp to the Major General in addition to their pay in the line
24.
“
“

576.  


4
do. 1 for each of the Brigadiers, in addition to their pay in the line
24.
“
“

1 152.  


4
Brigade Majors to act as Deputy Inspectors in addition to their pay in the line
24.
“
“

1 152.  


6
Surgeons-Mates for the Hospitals for the Western and Southern frontiers
30.
“
“

2 160.  


1
Principal Artificer
40.
“
“

480.  


1
Second Artificer
26.
“
“

312.  


The first Sub-Legion.



Field.







3
Majors
50.
“
“

1 800.  



Staff.







1
Sublegionary paymaster
10.
“
“
120.  



1
Sublegionary Quarter Master
8.
“
“
96.  



3
Battalion Quarter Masters
8.
“
“
288.  



3
Adjutants
10.
“
“
360.  



1
Sublegionary Surgeon
45
“
“
540.  



3
Battalion Surgeon’s mates
30.
“
“
1 080.  



3
Sergeant Majors
7.
“
“
252.  



3
Quarter Master Sergeants
7.
“
“
252.  









2 988.  



One Company of Artillery.







1
Captain
40.
“
“
480.  



2
Lieutenants
26.
“
“
624.  



4
Sergeants
6.
“
“
288.  



4
Corporals
5.
“
“
240.  



10
Artificers
8.
“
“
960.  



40
Privates
3.
“
“
1 440.  



2
Musicians
4.
“
“
96.  









4 128.  



One Troop of Horse







1
Captain
40.
“
“
480.  



1
Lieutenant
26.
“
“
312.  



1
Cornet
20.
“
“
240.  



6
Sergeants
6.
“
“
432   




6
Corporals
5.
“
“
360.  



1
Farrier
8.
“
“
96   



1
Saddler
8.
“
“
96.  



1
Trumpeter
4.
“
“
48.  



65
Privates
3.
“
“
2 340.  









4 404.  



Eight Companies of Infantry.







8
Captains
40.
“
“
3 840.  



8
Lieutenants
26.
“
“
1 920.  



8
Ensigns
20.
“
“
1 920.  



48
Sergeants
6.
“
“
3 456.  



48
Corporals
5.
“
“
2 880.  



1
Senior Musician
6
“
“
72.  



15
Musicians
4
“
“
720.  



648
privates
3
“
“
23 328.  









38.712.  



Four Companies of Riflemen.







4
Captains
40.
“
“
1 920.  



4
Lieutenants
26
“
“
1 248.  



4
Ensigns
20
“
“
960.  



24
Sergeants
6
“
“
1 728.  



24
Corporals
5
“
“
1 440.  



4
Buglers
4
“
“
192.  



328
Privates
3.
“
“
11.808.  









19.296.  







Dollars, 
71.328.  


Amount of Pay of the Legion of the United States.




General Staff
18.996.  


The first Sub-legion
71.328.  


The second Sub-legion, to the same amount
71.328.  


The third Sub legion do.
71.328.  


The fourth Sub legion do.
71.328.  


Subsistence.


1
Major General at
15
rations
per day
5 475   
rations


4
Brigadier Generals
12
“
“
17.520.  
“


14
Majors
4
“
“
20.440.  
“


1
Adjutant
6.
“
“
2 190.  



1
Paymaster at Head Quarters
4
“
“
1 460.  



1
Quarter Master
6.
“
“
2 190   



1
Deputy Quarter Master
3.
“
“
1 095.  



1
Surgeon to the Staff
6.
“
“
2 190.  



4
Surgeons
3.
“
“
4 380.  



12
Surgeon’s mates
2
“
“
8 760.  



6
do. for Garrisons
2
“
“
4 380.  



1
principal Artificer
3.
“
“
1 095.  



1
Second Artificer
2.
“
“
730.  



56
Captains
3.
“
“
61 320.  



60
Lieutenants
2.
“
“
43 800.  



48
Ensigns
2.
“
“
35 040.  



4
Cornets
2.
“
“
  2 920.  








214.985.  
rations.



Or money in lieu thereof, at the option of the Officers at the contract price at the posts respectively where the rations shall become due.







240.
Non commissioned
and
privates,
Artillery.


320.
do.

do.
Cavalry.


4560.
do.

do.
Infantry.


5120,
Men,
at 1 ration per day



1,868.800.  








2.083.785   
rations.


2.083.785 rations at 15 cents per rations,
Dollars,
312.567.75.


Forage.


1
Major General at
20
dollars
per month
240.  



4
Brigadier Generals
16
“
“
768.  



13
Majors
10
“
“
1 560.  



1
Paymaster at Head Quarters
10
“
“
120.  



1
Adjutant General
12
“
“
144.  



1
Quarter Master General
12
“
“
144.  



1
Deputy Quarter Master General,
10
“
“
120.  



6
Aids de Camp
10
“
“
720.  



4
Brigade Majors
6
“
“
288.  



4
Adjutants
6
“
“
288.  



1
Surgeon to the Staff
12
“
“
144.  



4
Surgeons
10
“
“
480.  



12
Surgeons Mates
6.
“
“
864.  



6
do. for the Garrisons
6
“
“
432.  



4
Paymasters
6
“
“
288.  



12
Quarter Masters
6.
“

864.  









7 464.  


Cavalry, unprovided for in the Year 1792.


1
Major
10
“
“
120.  



4
Captains
10
“
“
480.  



4
Lieutenants
6.
“
“
288.  



4
Cornets
6.
“
“
288.  









1 176.  


For the Year 1793.


1
Major
10
“
“
120.  



4
Captains
10
“
“
480.  



4
Lieutenants
6
“
“
288.  



4
Cornets
6
“
“
288.  



320
Non commissioned and privates
6
“
“
25 040.  









26.216.  








34.856.  



Clothing.





240
non commissioned
and
privates,
Artillery.


320,
do.


Cavalry.


4 560,
do.


Infantry.


5.120.






480.
Contingencies.





5.600
Suits, at 20 dollare per suit




112 000.  


Equipments For Cavalry.


Boots, Horseman’s Caps, and such articles, as may be lost or worn
}Conjectural
5 000.  


Horses For Cavalry.


To replace the horses which may die or become unfit for service,
}ditto
5 000.  


Bounty.


To complete the number in lieu of discharged soldiers, those rendered unfit for duty, and deserters, conjectural, 500 soldiers, including premium of 10 dollars each
}
5 000.  


Additional Bounty, for which no provision was made, but allowed by the Act passed March 5th. 1792.



  952 non commissioned and privates in service, at 2 dollars
1904.  


4168. do. to be raised, being estimated in former estimate at dols. 8, including premium the Act of the 5th. March 1792, allowing dols. 10, is for the difference, 2 dollars
}
8336   


Dollars,
15.240.  




Defensive Protection of the Frontiers.


Pay &c. of the Militia and Scouts, estimated at
50.000.  


Hospital Department.


For medicines, instruments, furniture and stores for the Hospital, for the garrisons and posts on the western and southern frontiers; also the pay and subsistence of a purveyor, assistants and nurses in the Hospitals, conjectural
25.000.  


Quarter-Master’s Department.


Pack horses and forage, tents, boats &c. also the transportation of the recruits, Ordnance and Military Stores, and all the articles of the Quarter Master’s department, the purchase of axes, camp kettles, pack-saddles, iron, fuel, board, nails, paint company books, stationery &c. Also the pay and subsistence of Artificers employed in the said department,—Conjectural,
100.000.  



Indian Department.


The expenses in this Department amount, in the year 1792, as per Accounts rendered, at dollars
44 207.98



Accounts allowed, which will be shortly stated
5 500.  




49.707.98.



Provided for in the year 1792
25.000.  



Dollars,
24 707.98.



The surplus has been paid from the general Contingencies of the War Department.




The expenses of the year 1793 may probably amount to 

50.000.  


N: B. It is impossible to foresee the events which may occasion expenses in this department, so as to reduce them to particulars. The sums of the present year in the accounts settled at the treasury, may serve to form some idea of the expenses for the year 1793.




  Ordnance Department.


  For the Salaries of the Storekeepers at the several Arsenals


  

      
        Springfield
        Massachusetts
      
      
        Fort Rensselaer and its dependencies
        New York
      
      
        West Point
        ditto
      
      
        Philadelphia
        Pennsylvania
      
      
        Carlisle
        ditto
      
      
        Fort Pitt
        ditto
      
      
        New London
        Virginia
      
      
        Manchester
        ditto
      
      
        Charleston
        South Carolina
      
      
        One Assistant at Springfield
      
      
        Two ditto at Westpoint
      
      
        One Clerk of military Stores, Philadelphia
      
    

  480.  


  172.  


  480.  


  500.  


  60.  


  360.  


  430.  


  50.  


  100.  


  240.  


  480.  


  480.  


  Dollars,
  3 832.  


Rents.


Philadelphia
666.66.



New London
350.  



Manchester
66.66





1 083.32.


Laborers at the Arsenals
400.  



Coopers, Armorers and Carpenters employed occasionally
600.  



10 Armorers at 10 dollars per month
1 200.  



2 Conductors of Military stores at 30 dollars per month
720.  





2 920.  


500 rifles purchased in 1792, and not included in former estimates

6 000.  


Repairing of Arms, equipments of Cannon, cartridge-boxes, swords, and every other article in this department,—Conjectural,

10.000.  


Dollars,

23.835.  



Invalids.


For the annual allowance to the invalids of the United States, from the 5th. day of March, one thousand seven hundred and ninety three, to the fourth day of March, one thousand seven hundred and ninety four.




New Hampshire
3 810.68.



By the Circuit Court
409.12.





4 219.80.


Massachusetts
11.941.75.



By the Circuit Court
1 336.45.





13.278.20


Rhode Island
2 899.  



By the Circuit Court
196.  





3.095.  


Connecticut
7.682. 3.



By the Circuit Court
795.80
8.477.83.


Vermont
. . . . . .



By the Circuit Court
510.64.





510.64.


New York

15.972.66.


New Jersey
4.094.26.



By the Circuit Court
76.  





4.170.26.


Pennsylvania

16.642.64


Delaware

1.884.  


Maryland

4 328.56.


Virginia

7.761.33.


North Carolina

886.  


Georgia

1.018.40.




82.245.32.


Lease,


Of the buildings occupied for the use of the War Office, and the Office of the Accountant of the War Department.



The amount of the lease for the term of four years, as per Indenture thereof with James Simmons
1.666.66.


Contingencies of the War Department.


For maps, hiring expresses, allowances to Officers for extra expenses, printing, loss of stores of all kinds, advertising and apprehending deserters &c.—Conjectural
50.000.  


N:B. It is to be observed, upon this article, as well as every other of this Statement, that for every cent expended in pursuance thereof vouchers must be produced at the Treasury, excepting, perhaps, the sums which may be expended for secret intelligence, where the names might be important to be concealed; but for the propriety of the small sums, which might be so expended, the reputation of the Commanding Officer is pledged to the public.




Recapitulation.


Pay of the Legion of the United States
304.308.  


Subsistence
312.567.75.


Forage
34.856.  


Clothing
112.00.  


Equipments for Cavalry
5.000.  


Horses for Cavalry
5 000.  


Bounty
15.240.  


Defensive protection of the frontiers by Militia
50.000.  


Hospital Department
25.000.  


Quarter Master’s Department
100.000.  


Indian Department
50.000.  


Ordnance Department
23.835.32.


Invalids
82.245.32.


Lease of the buildings occupied for the War Office &c.
1.666.66.


Contingencies of the War department
50.000.  



1.171.719. 5.



War Office, October 26th. 1792.
H. Knox,Secretary of War.
Treasury Department,Register’s Office, November 8th. 1792.
I certify that the foregoing is a true Copy of the Original filed in this Office.
Joseph Nourse, Register.


The above Dollars,
1.171.719. 5.


Deduct for Invalids
82.245.32.


Leaves Dollars,
1.089.473.73.



